Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah(US 2004/0064627).
Regarding claim 1, Shah discloses an integrated circuit, comprising: a first hardware entity(Paragraph 24 , CPU boards); a second hardware entity(Paragraph 26 , Devices 230); a network on a chip (NoC))(Paragraph 35, master controller) providing connectivity between the first and second hardware entities(Paragraph 27, Master controller connects Devices 230 to CPU 130), the NoC comprising: an ingress logic block coupled to the first hardware entity(Paragraph 36, buffer logic); and an egress logic block coupled to the second hardware entity(Paragraph 36, scheduler 340), wherein the ingress logic block comprises a write tracker(Paragraph 38, bypass logic 324) configured to: receive a first request from the first hardware entity to write data to the second hardware entity(Paragraph 47, an incoming transaction is received from the host interface 310); and determine whether the first request is one of a relaxed ordered request or a strict ordered request(Paragraph 47, The bypass logic 324 determines whether the incoming transaction is a relaxed order transaction, by checking the relaxed order attribute), wherein the relaxed ordered request can be executed in parallel with a subsequently 
Regarding claim 2, Shah discloses integrated circuit of claim 1, wherein the write tracker is configured to: determine that the first request is not blocked by a previous request received at the ingress logic block, wherein the previous request is a relaxed ordered request(Paragraph 47, If no regular order writes(strict writes) are awaiting scheduling or are in the TOQ 326, then the relaxed order write can bypass the TOQ 326 and scheduling of the incoming transaction is requested).
Regarding claim 3, Shah discloses integrated circuit of claim 2, the write tracker is configured to: upon determining the first request is not blocked, add a second entry to a tail of a linked list corresponding to the first request, wherein the linked list includes a first entry corresponding to the previous request(Paragraphs 15, 47, Transaction ordering queues (TOQs) are known for enforcing the ordering rules of interconnect protocols, ensuring that interconnect transactions will execute in an order consistent with the ordering rules. As such, not all interconnect transactions typically go into TOQs, but only those transactions for which ordering rules apply. Transaction ordering queues are typically implemented as first-in-first-out (FIFO) queues. FIFOS are a linked list). 
Regarding claim 4, Shah discloses integrated circuit of claim 2, wherein the write tracker is configured to: transmit the first request to the second hardware entity without waiting for a response from a destination of the previous request(Paragraph 47, If no regular order writes(strict writes) are awaiting scheduling or are in the TOQ 326, then the relaxed order write can bypass the TOQ 326 and scheduling of the incoming transaction is requested).

Regarding claim 6, Shah discloses integrated circuit of claim 5, wherein the write tracker is configured to: upon determining the first request is blocked, add a temporary entry corresponding to the first request; receive a response from a destination of the previous request; and unblock the first request and adding an entry corresponding to the first request to a linked list(Paragraphs 15, 47, Transaction ordering queues (TOQs) are known for enforcing the ordering rules of interconnect protocols, ensuring that interconnect transactions will execute in an order consistent with the ordering rules. As such, not all interconnect transactions typically go into TOQs, but only those transactions for which ordering rules apply. Transaction ordering queues are typically implemented as first-in-first-out (FIFO) queues. FIFOS are a linked list).
Regarding claim 7, Shah discloses integrated circuit of claim 1, wherein the strict ordered request can be executed in parallel with a subsequently received request that has a same destination as the first request(Paragraph 50, If the dequeued transaction is relaxed order or the counters 337 indicate no incomplete write transactions destined for or outstanding to any different destination node, then in step 475, a request is made to schedule the dequeued transaction).
Regarding claim 8, Shah discloses integrated circuit of claim 1, wherein the write tracker is configured to: receive a response from the egress logic block after the egress logic block received the first request; and determine whether an entry corresponding to the first request is at a head of a linked list, wherein the linked list tracks pending write requests being handled by the write tracker(Paragraphs 15, 52, In step 480, a transaction completes, providing acknowledgement of completion through some 
Regarding claim 9, Shah discloses integrated circuit of claim 8, wherein the write tracker is configured to: upon determining the entry corresponding to the first request is not at the head of the linked list, wait until all previous responses represented in the linked list have been reported out; and report the first request as being complete to the first hardware entity after determining the first request is at the head of the linked list in order to be compatible with Advanced extensible Interface (AXI) response order(Paragraphs 15, 52, In step 480, a transaction completes, providing acknowledgement of completion through some type of response mechanism. Transaction ordering queues (TOQs) are known for enforcing the ordering rules of interconnect protocols(AXI), ensuring that interconnect transactions will execute in an order consistent with the ordering rules. As such, not all interconnect transactions typically go into TOQs, but only those transactions for which ordering rules apply. Transaction ordering queues are typically implemented as first-in-first-out (FIFO) queues. FIFOS are a linked list). 
Regarding claim 10, Shah discloses method, comprising: receiving a first request from a first hardware entity to write data to a second hardware entity, wherein the first hardware entity and the second hardware entity are communicatively coupled by a NoC; and determining, at an ingress logic block in the NoC, whether the first request is one of a relaxed ordered request or a strict ordered request(Paragraph 47, The bypass logic 324 determines whether the incoming transaction is a relaxed order transaction, by checking the relaxed order attribute), wherein the relaxed ordered request can be executed in parallel with a subsequently received request while the strict ordered request cannot be executed in parallel with a subsequently received request that has a different destination than the first 
Regarding claim 11, Shah discloses method of claim 10, further comprising: determining that the first request is not blocked by a previous request received at the ingress logic block, wherein the previous request is a relaxed ordered request(Paragraph 47, If no regular order writes(strict writes) are awaiting scheduling or are in the TOQ 326, then the relaxed order write can bypass the TOQ 326 and scheduling of the incoming transaction is requested. If the request is relaxed, then a subsequent request is executed in parallel).
Regarding claim 12, Shah discloses method of claim 11, further comprising: upon determining the first request is not blocked, adding a second entry to a tail of a linked list corresponding to the first request, wherein the linked list includes a first entry corresponding to the previous request(Paragraphs 15, 47, Transaction ordering queues (TOQs) are known for enforcing the ordering rules of interconnect protocols, ensuring that interconnect transactions will execute in an order consistent with the ordering rules. As such, not all interconnect transactions typically go into TOQs, but only those transactions for which ordering rules apply. Transaction ordering queues are typically implemented as first-in-first-out (FIFO) queues. FIFOS are a linked list).
Regarding claim 13, Shah discloses method of claim 11, further comprising: transmitting the first request to the second hardware entity via the NoC without waiting for a response from a destination of the previous request(Paragraph 47, If no regular order writes(strict writes) are awaiting scheduling or are in the TOQ 326, then the relaxed order write can bypass the TOQ 326 and scheduling of the incoming transaction is requested. If the request is relaxed, then a subsequent request is executed in parallel).

Regarding claim 15, Shah discloses method of claim 14, further comprising: upon determining the first request is blocked, adding a temporary entry corresponding to the first request; receiving a response from a destination of the previous request; and unblocking the first request and adding an entry corresponding to the first request to a linked list(Paragraphs 15, 47, Transaction ordering queues (TOQs) are known for enforcing the ordering rules of interconnect protocols, ensuring that interconnect transactions will execute in an order consistent with the ordering rules. As such, not all interconnect transactions typically go into TOQs, but only those transactions for which ordering rules apply. Transaction ordering queues are typically implemented as first-in-first-out (FIFO) queues. FIFOS are a linked list).
Regarding claim 16, Shah discloses method of claim 10, wherein the strict ordered request can be executed in parallel with a subsequently received request that has a same destination as the first request(Paragraph 50, If the dequeued transaction is relaxed order or the counters 337 indicate no incomplete write transactions destined for or outstanding to any different destination node, then in step 475, a request is made to schedule the dequeued transaction).
Regarding claim 17, Shah discloses method of claim 10, further comprising: receiving a response from an egress logic block in the NoC after the egress logic block received the first request; and determining whether an entry corresponding to the first request is at a head of a linked list, wherein the 
Regarding claim 18, Shah discloses method of claim 17, further comprising: upon determining the entry corresponding to the first request is not at the head of the linked list, waiting until all previous responses represented in the linked list have been reported out; and reporting the first request as being complete to the first hardware entity after determining the first request is at the head of the linked list in order to be compatible with AXI response order(Paragraphs 15, 52, In step 480, a transaction completes, providing acknowledgement of completion through some type of response mechanism. Transaction ordering queues (TOQs) are known for enforcing the ordering rules of interconnect protocols(AXI), ensuring that interconnect transactions will execute in an order consistent with the ordering rules. As such, not all interconnect transactions typically go into TOQs, but only those transactions for which ordering rules apply. Transaction ordering queues are typically implemented as first-in-first-out (FIFO) queues. FIFOS are a linked list). 
Regarding claim 19, Shah discloses method of claim 18, further comprising: deleting the entry corresponding to the first request from the linked list(Paragraph 15, Transaction ordering queues are typically implemented as first-in-first-out (FIFO) queues. Entries are deleted as they removed from a FIFO).
Regarding claim 20, Shah discloses method of claim 10, further comprising: dividing the first request into several chops transmitted on the NoC; and waiting until response for all the chops have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187